MADDOX, J.
This is an application for registration of title under what is generally known as the Torrens law, and “the order for the service of the summons and the commencement of the action” should not be made, unless the court is satisfied that sufficient facts are shown (Real Property Law [Consol. Laws, c. 50] § 380) to call for and justify that order.
Primarily, it would seem that plaintiffs intend to rely upon adverse possession, and, that being so, the papers are wanting in what search and inquiry have been made as to source of title in Zebulon Inslee. One Mitchell is the previous record owner; but there is nothing indicating any search for will probate or administration proceedings, nor is it shown whether or not search against Inslee as grantee was made, which might disclose something. Title might well pass by will or perforce of the intestacy law, and not be disclosed by any search in the office of the register or county clerk.
The examiner’s certificate shows that he searched for mortgages to the United States loan commissioners in the offices of the clerks of the United States Circuit and District Courts, when that inquiry *912should have been made in the county clerk’s office, where said commissioners’ books of mortgages are required by law to be and remain when not in the use of the commissioners.
Again, the names of those searched against in the various clerks’ offices, and the periods, are not stated; the expressions, “Names,” “None,” being insufficient to show the facts which should be disclosed on such an application as this.
The Eiseman affidavit is sufficient only as showing Lang in possession and erecting the house; but what about the possession and occupancy of Lang’s grantee and those following him in the record title ?
Eor the reasons above given, I decline to sign the order asked for.